Citation Nr: 1550445	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  11-05 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than May 1, 2010, for reinstatement of VA nonservice-connected pension benefits.  


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

The Veteran had active service from June 1969 to February 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center at the Regional Office (RO) in St. Paul, Minnesota.  The RO in San Diego, California retains permanent jurisdiction of the case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In July 2015, the RO notified the Veteran that a Travel Board hearing was scheduled in September 2015 at the RO in in San Diego, CA.  Later that month, the Veteran's sister who is also his fiduciary advised the RO that neither she nor the Veteran would be able to attend a hearing in San Diego due to physical disabilities.  However, she made it clear that the Veteran still desired a hearing.  According to a July 2015 Report of General Information, the Veteran's sister was advised of options, to include a video-conference hearing, but became upset, failing to state her preference for an alternative means of presenting testimony.  Regardless, the RO should take additional measures to assist the Veteran in rescheduling a hearing.   

Accordingly, the case is REMANDED for the following action:

At his election, schedule the Veteran for either a video-conference or Travel Board hearing, taking into consideration his request that the hearing be held at a VA facility closer to his home as he is unable to travel to the RO in San Diego.  Notify him of the date, time and location of this rescheduled hearing.  Put a copy of this letter in his Veterans Benefits Management System (VBMS) e-folder.  If, for whatever reason, he changes his mind and elects not to have this hearing, then also document this in his VBMS file. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


